Exhibit 10.1

AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is made and entered into as of March 5, 2008
(the“Effective Date”), by and among MODIGENE INC., a Nevada corporation (the
“Company”), Cohen & Schaeffer LLP, (“CS”) and Steve Schaeffer (the
“Consultant”).
 
RECITALS
 
WHEREAS, the Consultant is currently a principal of CS; and
 
WHEREAS, the Company desires the expertise the Consultant can provide in
connection with the certain accounting and financial areas; and
 
WHEREAS, the Consultant and CS desire to provide his services to the Company;
and
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
AGREEMENTS
 
1. Duration.
 
(a) During the Agreement Period (as defined below), CS agrees to make the
Consultant available as needed to act as a consultant to the Company and to
provide the services set forth in Section 2 below. In accordance therewith, the
Company offers to engage CS and the Consultant, and CS and the Consultant hereby
accept such engagement, to provide services to the Company as a consultant for
the period established under this Section 1. The Agreement Period commences on
the Effective Date, and shall end on the date that is 24 months after the
Effective Date. The Agreement Period may be extended for subsequent 12-month
periods upon the written agreement of the Consultant, the Company and CS.
 
(b) Notwithstanding anything contained herein to the contrary, the Agreement
Period shall end upon any termination of this Agreement pursuant to Section 5.
 
2. Services.
 
(a) During the Agreement Period, CS and the Consultant shall provide the
following services (collectively, the “Services”): the Consultant serving as the
Company’s designated “Principal Financial Officer,” and “Chief Financial
Officer,” creating and maintaining sound accounting policies and procedures,
managing books and records, preparing and signing quarterly and annual financial
statements, preparing and reviewing certain of the Company’s quarterly and
annual filings with the Securities and Exchange Commission (the “SEC”),
including reviewing such financial statements and filings, as well as the
Company’s financial and disclosure controls and procedures are in compliance
with the Sarbanes-Oxley Act of 2002 as promulgated by the SEC. During the
Agreement Period, the Consultant shall render such financial and accounting
services to the Company and its subsidiaries as are consistent with the
Consultant’s position as Principal Financial Officer as the Company’s Board of
Directors may direct.
 
 
 

--------------------------------------------------------------------------------

 
(b) During the Agreement Period, the Consultant shall report to the President
and shall devote his best efforts to providing the Services. The Consultant
shall perform his duties, responsibilities and functions on behalf of the
Company and its subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply with
the Company’s and its subsidiaries’ policies and procedures in all material
respects. The Consultant understands and will comply with the fiduciary duties
imposed upon him in his position of Principal Financial Officer and Chief
Financial Officer of the Company.
 
3. Compensation. In consideration for the Services to be provided under Section
2(a), the Company agrees to pay to CS during the Agreement Period a quarterly
consulting fee (the “Consulting Payment”) of Twelve Thousand U.S. Dollars
($12,000.00), which quarterly Consulting Payment shall be payable within thirty
(30) days following the end of each fiscal quarter following CS’s provision of
an invoice. Except as otherwise provided in this Agreement, the Company shall
not be required to compensate the Consultant separately in any manner.
 
4. Expenses. If, in connection with the performance of services hereunder at the
request of the Company, CS or the Consultant incurs reasonable out-of-pocket
costs for expenses for travel or other reasonable expenses of a type for which
other providers of professional services to the Company would be reimbursed by
the Company, CS or the Consultant (as may be applicable) shall be entitled to
reimbursement therefor by the Company in accordance with the reasonable
standards and procedures established by the Company and communicated to the
Consultant.
 
5. Termination of Agreement. This Agreement and the Agreement Period established
hereunder shall terminate immediately upon the occurrence of any of the
following events: (i) CS or the Consultant’s material breach of the obligations
under Section 2 and, if such breach is curable, CS or the Consultant’s
subsequent failure to substantially cure such breach after notice of such breach
within thirty (30) days; (ii) the Consultant’s or CS’s voluntary termination of
this Agreement for any reason, upon thirty (30) days written notice to the
Company; and (iii) in the event of no material breach of CS or the Consultant’s
obligations under Section 2 and subsequent failure to cure the same, the
Company’s voluntary termination of this Agreement for any reason, upon thirty
(30) days written notice to the Consultant and CS. In the event of a termination
of this Agreement in accordance with this Section 5, the Company shall have no
further obligations hereunder other than with respect to the payment of any
consulting fees and reimburseable expenses to which CS or the Consultant is
entitled through the effective date of such termination. The provisions of
Section 6 shall survive the termination of this Agreement.
 
6. Confidential Information. CS and the Consultant shall maintain Confidential
Information (as defined below) in strict confidence and secrecy and shall not at
any time, directly or indirectly, use, publish, make lists of, communicate,
divulge or disclose to any person or business entity or use for any purpose any
Confidential Information or assist any third parties in doing so, except on
behalf of and for the benefit of the Company. The Consultant agrees, upon demand
by the Company, to promptly return all Confidential Information (including any
copies, extracts thereof or materials reflecting any such information) which is
in CS’s or the Consultant’s possession.
 
 
2

--------------------------------------------------------------------------------

 
For purposes of this Agreement, “Confidential Information” shall include, but
not be limited to, materials, records, data or trade secrets regarding the
assets, condition, business, financial information, business affairs, business
matters or other matters related to the Company and to its direct and indirect
subsidiaries and affiliates which CS or the Consultant has knowledge of as a
result of CS’s or the Consultant’s services for the Company. Confidential
Information shall not include information that becomes generally available to
the public other than as a result of disclosure by CS or the Consultant. Nothing
in this Agreement modifies or reduces CS’s or the Consultant’s obligations to
comply with applicable laws related to trade secrets, confidential information
or unfair competition.
 
7. No Employment Relationship Created. The relationship between the Company, on
the one hand, and CS and the Consultant, on the other hand, shall be that of
client and independent contractor. The Company shall not assume, and
specifically disclaims, any obligations of an employer to an employee which may
exist under applicable law. CS and the Consultant shall each be treated as an
independent contractor for all purposes of federal, state and local income taxes
and payroll taxes and the Company shall report on the appropriate IRS Form 1099
all compensation paid to CS and the Consultant. CS shall be responsible for
payment of all taxes, including federal, state and local taxes, arising out of
CS’s or the Consultant’s activities in accordance with this Agreement, including
by way of illustration, but not limitation, federal and state personal income
tax and social security tax, all as may be required by applicable law or
regulation. Subject to Section 2(b), CS and the Consultant shall have the full
authority to select the means, manner and method of performing the services to
be performed under this Agreement. The Consultant shall not be considered by
reason of the provisions of this Agreement or otherwise as being an employee of
the Company. The Consultant shall not be eligible to participate in any employee
benefit plans offered by the Company or any of its subsidiaries to their
respective employees.
 
8. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon CS and the Consultant, and the Company, and their respective
successors and assigns, including, in the case of the Company, any successor by
merger or consolidation or a statutory receiver or any other person or firm or
corporation to which all or substantially all of the respective assets and
business of the Company may be sold or otherwise transferred. CS and the
Consultant may not assign any of the rights under this Agreement without the
prior written consent of the Company. Except as expressly provided herein,
nothing in this Agreement shall be construed to give any person other than the
parties to this Agreement any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provision of this Agreement.
 
9. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.
 
 
3

--------------------------------------------------------------------------------

 
10. Modification. This Agreement may only be amended by a written agreement
executed by both parties.
 
11. Notices. All notices and other communications under this Agreement must be
in writing and will be deemed to have been duly given if delivered by hand or by
nationally recognized overnight delivery service (receipt requested) or mailed
by certified mail (return receipt requested) with first class postage prepaid:
 

(a)
if to the Company, to:

 
Modigene Inc.
3 Sapir Street
Weizmann Science Park
Nes-Ziona
Israel 74140




Attention: President


with a copy to:
 
Gretchen Anne Trofa, Esq.
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Wacker Street, Suite 3900
Chicago, Illinois 60606



(b)
if to Consultant, to:

 
Steve Schaeffer
Cohen & Schaeffer
420 Lexington Avenue Suite 2450
New York, NY 10170

 

(c)
if to CS, to:

 
Cohen & Schaeffer
420 Lexington Avenue Suite 2450
New York, NY 10170


or to such other person or place as either party shall furnish to the other in
writing. Except as otherwise provided herein, all such notices and other
communications shall be effective: (x) if delivered by hand, when delivered (or,
if delivery is refused by the recipient, upon such refusal); (y) if mailed in
the manner provided in this Section, upon confirmed receipt or confirmed refusal
of the recipient to accept delivery; or (z) if delivered by overnight express
delivery service, upon confirmation of such delivery or upon a confirmed refusal
of the recipient to accept such delivery.
 
 
4

--------------------------------------------------------------------------------

 
12. Entire Agreement. This Agreement and any documents executed by the parties
pursuant to this Agreement and referred to herein constitute a complete and
exclusive statement of the entire understanding and agreement of the parties
hereto with respect to their subject matter and supersede all other prior
agreements and understandings, written or oral, relating to such subject matter
between the parties.
 
13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. Without limiting the
generality of the foregoing, if the scope of any provision contained in this
Agreement is too broad to permit enforcement to its full extent, but may be made
enforceable by limitations thereon, such provision shall be enforced to the
maximum extent permitted by law, and the Consultant hereby agrees that such
scope may be judicially modified accordingly.
 
14. Counterparts. This Agreement and any amendments hereto may be executed in
any number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same agreement.
 
15. Compliance with Internal Revenue Code Section 409A. To the extent
applicable, this Agreement is intended to comply in all respects with Internal
Revenue Code Section 409A.
 
16. Governing Law; Venue. All questions concerning the construction, validity
and interpretation of this Agreement, and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
New York applicable to contracts made and wholly to be performed in such state
without regard to conflicts of laws. The parties: (x) agree that any suit,
action or legal proceeding relating to this Agreement may be brought in any
federal court located in the State of New York, if federal jurisdiction is
available, and, otherwise, in any local court located in the State of New York;
(y) consent to the jurisdiction of each such court in any such suit, action or
proceeding; and (z) waive any objection which they may have to the laying of
venue in any such suit, action or proceeding in either such court.
 
17. Construction. The subject matter and language of this Agreement have been
the subject of negotiations between the parties and their respective counsel,
and this Agreement has been jointly prepared by their respective counsel.
Accordingly, this Agreement shall not be construed against either party on the
basis that this Agreement was drafted by such party or its counsel.
 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed, all as of the day and year first above written.
 


 
MODIGENE INC.
 
By:
_______________________
Its:
_______________________



 
COHEN & SCHAEFFER
 
By:
_______________________
Its:
_______________________



 
_____________________________
STEVE SCHAEFFER
 
 
 
6

--------------------------------------------------------------------------------

 